THE STATE OF SOUTH CAROLINA
                       In The Court of Appeals

            The State, Respondent,

            v.

            Eric Dale Morgan, Appellant.

            Appellate Case No. 2018-001465



                      Appeal From Spartanburg County
                    Edward W. Miller, Circuit Court Judge


                             Opinion No. 5820
                  Heard March 2, 2021 – Filed May 12, 2021


                       REVERSED AND REMANDED


            Lindsey Sterling Vann and Hannah Lyon Freedman, both
            of Justice 360, of Columbia, for Appellant.

            Attorney General Alan McCrory Wilson, Deputy
            Attorney General Donald J. Zelenka, Senior Assistant
            Deputy Attorney General Melody Jane Brown,
            Assistant Attorney General Sherrie Butterbaugh, and
            Assistant Attorney General Michael Douglas Ross, all of
            Columbia; and Solicitor Barry Joe Barnette, of
            Spartanburg, for Respondent.


HEWITT, J.: Eric Morgan was sentenced to death for a murder he committed
roughly two weeks before he turned eighteen. He was resentenced and given life
without parole (LWOP) after the U.S. Supreme Court ruled the death penalty
unconstitutional for crimes committed while the offenders were juveniles.
This appeal arises out of Morgan's request for an additional resentencing. He
brought that request years after his first resentencing, but shortly after our supreme
court's decision in Aiken v. Byars invited new proceedings for certain people with
LWOP sentences. See 410 S.C. 534, 765 S.E.2d 572 (2014).

The circuit court dismissed Morgan's request on the grounds the mitigating features
of Morgan's youth had already been explored in Morgan's death penalty trial and in
the resentencing when Morgan received LWOP; years before Aiken was decided.
We reverse because Morgan falls within the class entitled to relief under Aiken.

FACTS

Morgan went to trial in March 2004 on charges for murder, armed robbery, and
possessing an explosive device. The crime was senseless and tragic. Morgan shot
and killed a convenience store clerk as Morgan and a friend attempted to rob the
store.

The jury found Morgan guilty of all charges. Based on the jury's recommendation,
Judge J. Derham Cole sentenced Morgan to death for the murder, a consecutive
sentence of thirty years for armed robbery, and a concurrent sentence of fifteen years
for possessing an explosive device.

Our supreme court vacated Morgan's death sentence in 2006 pursuant to the U.S.
Supreme Court's decision in Roper v. Simmons because Morgan was seventeen at
the time he committed the murder. State v. Morgan, 367 S.C. 615, 626 S.E.2d 888
(2006); see also Roper, 543 U.S. 551 (2005) (holding that sentencing individuals
who were minors when they committed a crime was cruel and unusual punishment
under the U.S. Constitution). Judge Cole held a resentencing hearing later that year
and sentenced Morgan to LWOP. Morgan did not appeal. The transcript from the
resentencing hearing was not preserved.

Ten years later—in July 2016—Morgan moved for a second resentencing and
argued he fell within Aiken's mandate because he was seventeen at the time he
committed his crimes. The State moved to dismiss, arguing Morgan already had the
benefit of a resentencing hearing meeting Aiken's requirements when he was
resentenced in 2006. Morgan disagreed, arguing it was not possible for the court to
have sufficiently considered the Aiken factors in 2006 because Aiken was not decided
until 2014.
The State called Judge Cole as a witness at the hearing on the State's motion to
dismiss. This was over Morgan's objection. As already noted, Judge Cole presided
over Morgan's capital proceedings and his 2006 resentencing. Judge Cole testified
he considered several factors at Morgan's 2006 resentencing, including the
circumstances of the murder, aggravating and mitigating factors, and testimony from
Morgan's friends and family. Judge Cole testified he also considered factors related
to youth, including Morgan's age at the time of the crimes, Morgan's maturity level,
and other youth-related characteristics. Judge Cole additionally said:

             I didn't ignore the fact that 12 randomly chosen citizens
             thought that [Morgan] should be sentenced to death based
             upon the nature of the crime and his particular
             circumstances. That, of course, is not constitutionally
             permitted now, but it's not something that should be
             ignored upon the fact that those selected to hear the facts
             and apply the law thought he should be put to death.
             And . . . if the crime happened 16 days later, we wouldn't
             be sitting here today.

The circuit court ruled Morgan's 2006 resentencing hearing sufficiently considered
the factors related to Morgan's youth and therefore satisfied Aiken's requirements.
Morgan filed a motion for reconsideration which the circuit court denied. This
appeal followed.

ISSUES

Did the circuit court err by dismissing Morgan's motion for an Aiken resentencing
hearing?

Did the circuit court err by allowing Judge Cole to testify?

ANALYSIS

The arguments here are the same arguments summarized above: Morgan contends
he falls within the class of individuals identified in Aiken and is entitled to a de novo
sentencing hearing to consider the factors of youth the opinion identified. He claims
his 2006 resentencing hearing did not comply with Aiken and could not have
complied with Aiken because Aiken was not decided until 2014.
The State argues the circuit court did not err because Morgan received a full
mitigation investigation before his 2004 death penalty trial plus an individualized
sentencing hearing when he was resentenced in 2006. The State contends Judge
Cole's testimony demonstrates he considered Morgan's youth, satisfying Aiken's
requirements.

There is no question Judge Cole considered Morgan's youth when resentencing
Morgan in 2006. Even so, we are convinced this was not sufficient to satisfy Aiken's
requirements for the reasons given below.

"When considering whether a sentence violates the Eighth Amendment's prohibition
on cruel and unusual punishments, the appellate court's standard of review extends
only to the correction of errors of law." State v. Finley, 427 S.C. 419, 423, 831
S.E.2d 158, 160 (Ct. App. 2019). "Therefore, this court will not disturb the circuit
court's findings absent a manifest abuse of discretion." Id. "An abuse of discretion
occurs when the circuit court's finding is based on an error of law or grounded in
factual conclusions without evidentiary support." Id.

In Aiken, our supreme court held the U.S. Supreme Court's decision in Miller v.
Alabama, 567 U.S. 460 (2012), applied retroactively. See Aiken, 410 S.C. at 534,
765 S.E.2d at 572. Miller held that mandatory imposition of LWOP sentences on
juveniles was cruel and unusual punishment. See Miller, 567 U.S. at 489. Aiken
held that juvenile offenders were entitled to an individualized sentencing hearing if
they were "convicted for homicides committed while they were juveniles" and "were
sentenced to [LWOP] according to existing sentencing procedures, which made no
distinction between defendants whose crimes were committed as an adult and those
whose crimes were committed as a juvenile." 410 S.C. at 537, 765 S.E.2d at 573.

The Aiken majority1 explained that Miller established "an affirmative requirement
that courts fully explore the impact of the defendant's juvenility on the sentence
rendered." Id. at 543, 765 S.E.2d at 577. Aiken also held "any juvenile offender
who receives a sentence of [LWOP] is entitled to the same constitutional protections
afforded by the Eighth Amendment's guarantee against cruel and unusual
punishment[,]" regardless of whether it had been mandatory for the circuit court to
impose an LWOP sentence. Id. at 544, 765 S.E.2d at 577. Aiken specifically

1
 Because Justice Pleicones stated he would reach the same result as the lead opinion
under the South Carolina Constitution, we refer to the lead opinion (authored by
Justice Hearn) as "the majority." See Aiken, 410 S.C. at 545–46, 765 S.E.2d at 578
(Pleicones, J., concurring).
required South Carolina courts to consider the following factors of youth when
sentencing juveniles:

              (1) the chronological age of the offender and the hallmark
              features of youth, including "immaturity, impetuosity, and
              failure to appreciate the risks and consequence"; (2) the
              "family and home environment" that surrounded the
              offender; (3) the circumstances of the homicide offense,
              including the extent of the offender's participation in the
              conduct and how familial and peer pressures may have
              affected him; (4) the "incompetencies associated with
              youth—for example, [the offender's] inability to deal with
              police officers or prosecutors (including on a plea
              agreement) or [the offender's] incapacity to assist his own
              attorneys"; and (5) the "possibility of rehabilitation."

Id. at 544, 765 S.E.2d at 577 (quoting Miller, 567 U.S. at 477–78). These factors
"require[] the sentencing authority 'take into account how children are different, and
how those differences counsel against irrevocably sentencing them to a lifetime in
prison.'" Id. (quoting Miller, 567 U.S. at 480).

There have only been a few published cases in this area after Aiken. Those cases all
involved individuals who were not similarly situated to the Aiken petitioners—none
of those individuals received LWOP sentences. See State v. Smith, 428 S.C. 417,
836 S.E.2d 348 (2019) (finding a mandatory minimum sentence of thirty years'
imprisonment for murder did not violate the Eighth Amendment or Miller); State v.
Slocumb, 426 S.C. 297, 827 S.E.2d 148 (2019) (finding an eighty year aggregate
sentence for multiple crimes committed as a juvenile did not violate the Eighth
Amendment pursuant to Miller, Graham v. Florida,2 or Aiken); Finley, 427 S.C. at
419, 831 S.E.2d at 158 (finding the defendant's mandatory sentence for life
imprisonment but with the possibility of parole did not violate the Eighth
Amendment and that the defendant was not entitled to resentencing).

Morgan's case cannot be meaningfully distinguished from Aiken in that same way.
Morgan plainly falls within the class Aiken identified: he was under the age of
eighteen at the time he committed the murder and was sentenced to LWOP at his
2006 resentencing hearing. See Aiken, 410 S.C. at 537, 765 S.E.2d at 573 (declaring
juvenile offenders were entitled to an individualized sentencing hearing if they were

2
    560 U.S. 48 (2010).
(1) convicted for homicide offenses while they were juveniles and (2) were
sentenced to LWOP according to existing sentencing procedures that made no
distinction between defendants whose crimes were committed as an adult and those
whose crimes were committed as a juvenile).

We agree with the State that the record contains evidence that Judge Cole considered
Morgan's youth. We also acknowledge Morgan's first sentencing proceeding was a
death penalty proceeding. Still, we cannot agree that adding these past hearings
together produces a hearing that complied with Aiken. Aiken clearly states that even
though some of the sentencing proceedings for the petitioners in that case "touch[ed]
on the issues of youth," none approached the sort of hearing envisioned by Miller
where the factors of youth were "carefully and thoughtfully considered." 410 S.C.
at 543, 765 S.E.2d at 577.

First, there is a problem of timing. Miller—the key U.S. Supreme Court case that
led to Aiken—was not decided until 2012. Aiken was not decided until 2014. We
do not doubt the sentencing judge diligently considered Morgan's age and other
factors associated with youth. Still, it was not possible for the court in 2006 to fully
consider the factors identified in Miller and Aiken. Those cases did not exist yet.

Second, there is no getting around the fact that Aiken added new things for the
sentencing court to consider. Some of the Aiken and Miller factors have a degree of
overlap with the statutory mitigating factors that would have been the focus of
Morgan's capital sentencing proceeding. See S.C. Code Ann. § 16-3-20(C)(b)
(2015) (listing age, mentality, and being under eighteen as mitigating
circumstances). Yet, there is plainly a difference between those factors and the more
extensive ones identified in Aiken that are specifically targeted at youth. For
example, although the sentencing court was free to consider the possibility of
rehabilitation prior to Aiken, it did so without the analytical framework from Aiken.
And nothing before Aiken put extra weight on the opposite side of the scale from
LWOP—Aiken requires the sentencing court to consider how the differences
between youth and adults counsel against an irrevocable lifetime sentence. Even if
we pretended these differences did not exist, a sentencing hearing where youth is but
one of many considerations is different than conducting a sentencing proceeding
where youth is a special consideration and where specific factors related to youth
are mandatory guideposts.

Finally, our decision is driven by our reading of the Aiken dissent. The dissent noted
South Carolina's discretionary sentencing scheme already allowed courts to consider
the hallmark features of youth in sentencing. Id. at 547, 765 S.E.2d at 579 (Toal,
C.J., dissenting). Of particular note, the dissent analyzed one of the Aiken
petitioners—Angelo Ham—who received an LWOP sentence after a lengthy
sentencing hearing in which many factors were considered, including factors related
to youth. Id. at 547–52, 765 S.E.2d at 579–81. In applauding the sentencing court's
diligent work in conducting the hearing, the dissenters wrote it was "absurd that the
majority orders resentencing for all petitioners without considering the adequacy of
the original hearings." Id. at 552, 765 S.E.2d at 581–82.

The majority did not let the point go unanswered. The lead opinion explained that
"although some of the hearings touch[ed] on the issues of youth, none of them
approach[ed] the sort of hearing envisioned by Miller where the factors of youth
[were] carefully and thoughtfully considered." Id. at 543, 765 S.E.2d at 577. The
majority directly addressed the dissent's criticisms, explaining:

             The dissent's discussion of the individual sentencing
             hearings—in particular its recitation of Angelo Ham's—
             does not dissuade us of the accuracy of this statement.
             Instead it highlights the distinction between its reading of
             Miller and ours—we recognize and give credence to the
             decision's command that courts afford youth and its
             attendant characteristics constitutional meaning. The
             dissent would simply continue to treat the characteristics
             of youth as any other fact.

             We are likewise unfazed by the dissent's criticism that we
             have failed to pinpoint an abuse of discretion; that
             admonition appears to arise from a fundamental
             misunderstanding of our holding. We have determined
             that the sentencing hearings in these cases suffer from a
             constitutional defect—the failure to examine the youth of
             the offender through the lens mandated by Miller. We
             decline to denominate the error an abuse of discretion
             because the sentencing courts in these instances did not
             have the benefit of Miller to shape their inquiries. Those
             courts will have the opportunity on resentencing to
             exercise their discretion within the proper framework as
             outlined by the United States Supreme Court.

Id. at 543 n.8, 765 S.E.2d at 577 n.8.
We believe Morgan's case is not meaningfully different from Angelo Ham's and that
we are bound by the Aiken majority's reasoning that the degree to which youth was
considered in this case could not satisfy the requirements of Miller or Aiken because
the "constitutional meaning" afforded to youth and its attendant characteristics
require a sentencing hearing tailored to those characteristics.

In reaching this conclusion, we note that we are not expanding any constitutional
protections, but rather are finding Morgan falls within the protections prescribed
under Miller and Aiken. See Slocumb, 426 S.C. at 306, 827 S.E.2d at 153 (stating
both federal and South Carolina "precedent prohibits us from extending federal
constitutional protections beyond the boundaries the Supreme Court itself has set").

Because this issue is dispositive, we decline to address Morgan's remaining issue.
See Futch v. McAllister Towing of Georgetown, Inc., 335 S.C. 598, 613, 518 S.E.2d
591, 598 (1999) (stating an appellate court need not address remaining issues when
resolution of a prior issue is dispositive).

CONCLUSION

We reverse the circuit court's order denying Morgan's request for an Aiken
resentencing hearing and remand this case to the circuit court for further proceedings
consistent with this opinion.

REVERSED AND REMANDED.

LOCKEMY, C.J., and HUFF, J., concur.